Citation Nr: 1714488	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to recognition of the appellant as a helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1928 to October 1945 and from November 1948 to May 1950.  He died in June 2003.  The appellant is the Veteran's surviving child.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

The Board has recharacterized the appellant's claim for death pension benefits as a helpless child more broadly to entitlement to recognition of the appellant as a helpless child of the Veteran, on the basis of permanent incapacity for self-support prior to attaining the age of 18 years, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the June 2013 VA Form 21-22 for the appellant and private treatment records.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a December 2012 substantive appeal, the appellant requested a Travel Board hearing at the local RO for the issue on appeal.  A video conference hearing was scheduled for May 21, 2014.  One day prior, the appellant reported in a statement that she would be unavailable for the scheduled hearing and requested it be rescheduled.  As of this date, there is no indication of record that the appellant's request to reschedule the Board hearing has been conducted.  

Accordingly, the case is REMANDED for the following action:

Take appropriate steps to reschedule the appellant for a videoconference hearing before the Board in accordance with her request.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


